             Case 6:20-cv-00797 Document 1 Filed 08/28/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT FOR
                    THE WESTERN DISTRICT OF TEXAS
HANOVER INSURANCE COMPANY A/S/O          :
GLEN ROSE TRANSPORTATION                 :
MANAGEMENT, INC.                         : CIVIL ACTION
440 LINCOLN STREET                       :
WORCESTER, MA 01653                      : CASE NO:__________
                   Plaintiff             :
v.                                       :
                                         :
EXTREME COLD, LLC                        :
19901 SOUTHWEST FREEWAY                  : COMPLAINT
SUGARLAND, TX 77479                      :
                   Defendants            :
                                         :
                              COMPLAINT

       Plaintiff, by and through its attorney, brings this Civil Action and by way of this

Complaint against Defendant avers as follows:

                                           PARTIES

       1.      Plaintiff is an insurance company with a principal place of business at 440

LINCOLN STREET, WORCESTER, MA 01653.

       2.      Upon information and belief, Defendant is a Texas limited liability company with

a principal place of business at 19901 SOUTHWEST FREEWAY, SUGARLAND, TX 77479

       3.      Upon information and belief, at all times relevant and material hereto, Defendant

was a trucking company.

                                    JURISDICTION AND VENUE

       4.      This action is brought pursuant to the Carmack Amendment (49 U.S.C. §14706).

       5.      The amount in controversy exceeds $10,000.00.

       6.      Therefore, jurisdiction is vested with this Court under 28 U.S.C. § 1337.

       7.      This Court can exercise personal jurisdiction over Defendant because, upon

information and belief, Defendant is a citizen of Texas.
              Case 6:20-cv-00797 Document 1 Filed 08/28/20 Page 2 of 3




        8.      Pursuant to 28 U.S.C. § 1391, venue is proper within this judicial District because

a substantial part of the events giving rise to the claim occurred in this judicial District.

                                   GENERAL ALLEGATIONS

        9.      Prior to August 28, 2018, Plaintiff issued a contingent motor truck cargo policy of

insurance to Glen Rose Transportation Management, Inc. (“Glen Rose”), a freight broker located

in Glen Rose, Somervell County, TX.

        10.     Prior to August 28, 2018, Glen Rose, in its capacity as a freight broker, hired

Defendant, a trucking company, to transport a load of food products (“Cargo”) from Jackson,

MS to Houston, TX.

        11.     Upon information and belief, the transaction described in the immediately

preceding paragraph took place in this judicial District.

        12.     The Cargo was picked up by Defendant and Defendant proceeded to deliver the

Cargo, but the Cargo arrived in damaged condition because Defendant’s refrigerated trailer did

not maintain the temperature necessary for transporting the subject Cargo.

        13.     Upon information and belief, at all times relevant and material hereto, the Cargo

was in Defendant’s exclusive possession and control.

        14.     Upon information and belief, the Cargo was delivered to Defendant in good

condition.

        15.     Because of the loss of the Cargo, Glen Rose and the owner of the Cargo suffered

damage in excess of $53,556.60.

        16.     Plaintiff, pursuant to the terms of the insurance policy issued to Glen Rose, made

payments to Glen Rose and/or the owner of the Cargo on account of said loss in the amount of

$53,556.60.



                                                   2
             Case 6:20-cv-00797 Document 1 Filed 08/28/20 Page 3 of 3




       17.       By virtue of the aforesaid payments, pursuant to the aforesaid insurance policy,

and by operation of law, Plaintiff is subrogated to the rights of Glen Rose with regard to said

damage and incident.

  COUNT I - CLAIM PURSUANT TO CARMACK AMENDMENT (49 U.S.C. §14706)


       18.       Plaintiff incorporates herein by reference all previous paragraphs in their entirety.

       19.       At all times relevant and material hereto, Defendant was engaged in the interstate

commerce.

       20.       At all times relevant and material hereto, Defendant was a “carrier” within the

meaning of the Carmack Amendment (49 U.S.C. §14706).

       21.       Therefore, pursuant to the Carmack Amendment (49 U.S.C. §14706), Defendant

is liable for the damaged Cargo.

       WHEREFORE, Plaintiff, as subrogee of Glen Rose, demands judgment in its favor and

against Defendant in the amount of $53,556.60, together with interests, costs of suit, and any

other relief this Honorable Court deems just and proper.


                                                RESPECTFULLY SUBMITTED,


                                                VKushnir
Dated: 8/24/20                                  _______________________
                                                Vlad Kushnir, Esq. (Bar # 90571)
                                                VB Kushnir, LLC
                                                5 Neshaminy Interplex, Suite 205
                                                Trevose, PA 19053
                                                Tel: 267-334-2303
                                                Email: vk@vbklaw.com
                                                Counsel for Plaintiff




                                                   3
